Citation Nr: 0025165	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, including chloracne. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
July 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery Regional Office (RO).  By 
July 1995 rating decision, the RO denied a rating in excess 
of 20 percent for a left shoulder disability.  By August 1997 
rating decision, the RO denied a rating in excess of 10 
percent for PTSD.  By June 1999 rating decision, the RO 
denied a permanent and total disability rating for pension 
purposes, and in December 1999, the RO denied the veteran's 
application to reopen a claim of service connection for 
chloracne on the basis that new and material evidence had not 
been submitted.  In July 2000, he testified at a Board 
hearing at the RO.

The record indicates that in July 1998, the veteran submitted 
a claim for a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  
As this matter has not yet been adjudicated, it is referred 
to the RO for initial adjudication.  


FINDINGS OF FACT

1.  By July 1995 rating decision, the RO denied service 
connection for a skin condition, including chloracne; 
although the veteran was notified of this decision later that 
month, he did not appeal within the applicable time period.  

2.  Evidence received since the last final rating decision in 
July 1995 includes a November 1999 VA treatment record 
containing a diagnosis of skin changes consistent with 
chloracne due to herbicide exposure; this evidence, which has 
not previously been considered, bears directly and 
substantially on the specific matter under consideration 
regarding the issue of service connection for a skin 
condition, including chloracne.

3.  The record contains competent medical evidence of a 
diagnosis of chloracne related to the veteran's presumed 
exposure to Agent Orange in Vietnam.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision which denied service 
connection for a skin condition, including chloracne, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a skin 
condition, including chloracne.  38 U.S.C.A. §§ 5107, 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of service connection for a skin condition, 
including chloracne, is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in September 
1968, he was seen for a rash in the groin area.  In June 
1969, he reported a several month history of recurrent pubic 
papules and pustules; the assessment was folliculitis.  In 
December 1969, he sought treatment for a "shaving problem;" 
the assessment was acne, rather severe.  On June 1972 
military separation medical examination, clinical evaluation 
of the veteran's skin was normal.  On the report of medical 
history, he indicated that he did not know whether he had a 
skin disease.  

Following separation from service, the veteran filed claims 
of service connection for, inter alia, a left shoulder 
disability and residuals of a shrapnel wound of the right 
thumb.  His application is silent for any notation of a skin 
condition, including chloracne.  By June 1974 rating 
decision, the RO granted service connection for a left 
shoulder disability and residuals of a shrapnel wound of the 
right thumb.  

In December 1984, the veteran filed a claim for an increased 
rating for his left shoulder disability.  In support of his 
claim, the RO obtained VA outpatient treatment records dated 
from March to December 1984.  These records included a 
November 1984 VA Agent Orange examination at which he 
reported recurrent sloughing of the skin on both feet since 
1974 and recurrent furunculosis on his face since 1975.  
Objective examination showed sloughing of the skin of the 
feet and a furuncle in the right infraorbital region.   

In June 1994, the veteran submitted a claim of service 
connection for a skin rash due to Agent Orange exposure.  In 
support of his claim, the RO obtained VA outpatient treatment 
records dated from February to October 1993.  These records 
show that in October 1993, the veteran sought treatment for a 
"long history" of a skin rash since Vietnam.  The diagnosis 
was chloracne secondary to Agent Orange.  

In September 1994, the veteran underwent VA general medical 
examination at which he reported a general acneiform skin 
rash for the past 15 years, progressively worsening.  He 
indicated that he had seen a dermatologist who advised him 
that his rash was a manifestation of chloracne.  Physical 
examination showed acne lesions and scars of the face and 
macula-pustular lesions in the hemerus of the trunk; his face 
was markedly scarred and disfigured.  The diagnosis was 
severe chloracne.  

By July 1995 rating decision, the RO denied service 
connection for chloracne, finding that it had not been 
manifest to a compensable degree within one year of 
separation from service.  The veteran was notified of the RO 
decision by July 1995 letter, but he did not appeal within 
the applicable time period.  Thus, the decision is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

In November 1999, the veteran submitted an application to 
reopen his claim of service connection for chloracne, stating 
that his treating physician had advised him that he had 
chloracne due to exposure to Agent Orange in Vietnam.  VA 
outpatient treatment records, including a November 1999 
treatment record, show that the veteran was seen for a rash 
on his face which he indicated had been present since his 
Vietnam service.  Objective examination revealed marked, 
diffuse oiliness, numerous subcutaneous papulonodules on the 
ears, neck, face, and back, and numerous acne scars.  The 
assessment was changes consistent with chloracne.  The 
dermatologist indicated that he discussed the veteran's skin 
condition with him as it related to herbicide exposure.  

By December 1999 rating decision, the RO denied the veteran's 
application to reopen his claim of service connection for 
chloracne, finding that new and material evidence had not 
been submitted.  The veteran appealed the RO determination 
and in July 2000, he testified at a hearing at the RO that he 
had skin trouble since the 1970s, approximately one year 
after his return from Vietnam.  He stated that he had first 
been diagnosed with chloracne in the 1970s at the Birmingham 
VAMC, and that he continued to receive treatment for 
chloracne at the Tuskegee VAMC.

II.  Analysis

As noted above, the veteran's claim of service connection for 
chloracne was previously denied in July 1995.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Elkins 
v. West, 12 Vet. App. 209 (1999); see also Winters v. Gober, 
No. 99-7108 (Fed. Cir. July 26, 2000).  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the case must be 
reopened and immediately on reopening the Secretary must 
determine whether, based on all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Id.

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Hodge, 155 F.3d 
at 1363.

In this case, the evidence submitted since the last final 
rating decision includes a November 1999 VA outpatient 
treatment record containing a diagnosis of skin changes 
consistent with chloracne.  The examiner further indicated 
that he had discussed the veteran's skin condition as it 
related to herbicide exposure.  This evidence is new as it 
was not previously of record.  Moreover, this evidence is 
material as it provides a provisional diagnosis of chloracne 
possibly related to herbicide exposure.  Given the nature of 
the veteran's claim, therefore, the Board concludes that the 
foregoing amounts to new and material evidence sufficient to 
reopen the claim of service connection for a skin condition, 
including chloracne, as it contributes to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's claimed disability.  38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.

As the reopening requirements of 38 U.S.C.A. § 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.

To be well grounded, a claim must be accompanied by 
supportive evidence and must justify a belief by a fair and 
impartial individual that the claim is plausible.  See 
Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); 38 U.S.C.A. § 5107.  

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

In this case, the record contains evidence showing that the 
veteran served in the Republic of Vietnam during the Vietnam 
era.  The record also contains competent medical evidence of 
a current diagnosis of chloracne, which is a presumptive 
disease listed at 38 C.F.R. § 3.309(e).  Thus, he is entitled 
to the in-service presumption of exposure to an herbicide 
agent.  McCartt v. West, 12 Vet. App. 164 (1999).  In view of 
the foregoing, the Board finds that the first two elements of 
a well-grounded claim have been satisfied.  

With respect to the third element of a well-grounded claim, 
the record contains October 1993 and November 1999 VA 
outpatient treatment records showing diagnoses of chloracne 
secondary to Agent Orange or herbicide exposure.  The Board 
finds that these records constitute competent medical 
evidence of a nexus between Agent Orange exposure and the 
veteran's current skin condition.  Here, while the record 
currently contains no medical evidence showing that chloracne 
was manifest to a compensable degree within one year of 
separation from service, see 38 C.F.R. § 3.307(a)(6)(ii), 
service connection on a direct basis is not precluded.  
38 C.F.R. § 3.303(d) (service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service); Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 
155 (1997).

Based on the foregoing, the Board concludes that the veteran 
has submitted a well-grounded claim of service connection for 
chloracne.  As the claim is well grounded, VA has a duty to 
assist in the development of facts pertinent to the claim.  
38 U.S.C.A. 5107(a).  On careful review of the record, the 
Board finds that the veteran is entitled to further 
assistance in developing the facts pertinent to this claim.  
The additional development is set forth below in the Remand 
below.  


ORDER

The claim of service connection for a skin condition, 
including chloracne, is well grounded.  


REMAND

As above, the Board believes that additional development of 
the evidence is needed prior to a final decision on the issue 
of service connection for chloracne.  First, the Board notes 
that the veteran has indicated that he received treatment for 
chloracne in the 1970's at the Birmingham VAMC.  He requests 
assistance in obtaining those records.  He has also reported 
recent treatment for chloracne at the Tuskegee VAMC.  A 
review of the record indicates that these treatment records 
have not yet been associated with the claims folder.  See 
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000) 
(holding that VBA Letter 20-99-60 is a substantive rule which 
creates an enforceable duty against VA to obtain VA medical 
records in all cases); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and they must be considered in deciding the veteran's claim).  
Thus, the RO must attempt to obtain these VA clinical 
records.  

Also with respect to the claim of service connection for 
chloracne, given the nature of the record as it now stands, 
the Board believes that a VA medical examination and opinion, 
based on a review of the veteran's claims folder, would 
provide a more complete picture regarding the nature and 
etiology of his current skin condition.

The veteran has also claimed entitlement to a rating in 
excess of 10 percent for PTSD.  The Board finds that this 
claim is well grounded within the meaning of 38 U.S.C.A. 
5107.  See Proscelle v. Derwinski, 2 Vet.App. 629 (1992).

Because he has submitted a well-grounded claim of entitlement 
to an increased rating for PTSD, the VA has a duty to assist 
him in the development of facts pertinent to the claim.  The 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the veteran has not yet been afforded a VA 
psychiatric examination in connection with his claim.  
Although recent VA outpatient treatment records have been 
obtained showing treatment for PTSD, these records do not 
contain specific findings regarding the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

In addition, the Board notes that the veteran has submitted a 
June 1998 letter from the Social Security Administration 
(SSA) advising him that he had been awarded disability 
benefits effective in October 1994 due to an "anxiety 
disorder."  However, the claims folder does not contain 
copies of the medical evidence utilized by SSA in making that 
determination.  The Board cannot ascertain, therefore, 
whether it has the medical evidence utilized by SSA in 
rendering its decision favorable to the veteran.  This 
evidence may be pertinent to the claim for increased rating 
for PTSD and it is certainly pertinent to the claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  

Also, the Board notes that by July 1995 rating decision, the 
RO denied the veteran's claim for a rating in excess of 20 
percent for a left shoulder disability.  In November 1995, he 
submitted a Notice of Disagreement with that decision; yet, a 
Statement of the Case addressing this matter has never been 
issued.  Thus, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

To ensure that VA has met its statutory duty to assist and to 
ensure full compliance with due process requirements, this 
case is REMANDED for the following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
entitlement to a rating in excess of 20 
percent for a left shoulder disability.  
The Statement of the Case should include 
a summary of the relevant evidence in the 
case and a citation to the law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive appeal 
with respect to this issue.  38 C.F.R. 
§ 20.302(b).  This matter should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is perfected.

2.  The RO should contact the Birmingham 
VAMC and request copies of treatment 
records pertaining to the veteran since 
1973.  The RO should also contact the 
Montgomery and Tuskegee VAMCs and request 
copies of all treatment records 
pertaining to the veteran since November 
1999.

3.  The RO should also contact the SSA 
and obtain a copy of any decision 
awarding the veteran disability benefits, 
as well as the medical records on which 
that decision was based.

4.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA medical examination for the purposes 
of determining the etiology and likely 
date of onset of any current skin 
condition, including chloracne.  The 
claims folder must be made available for 
review by the examiner in conjunction 
with the examination.  All necessary 
tests and studies should be conducted and 
all findings reported in detail.  The 
examiner is requested to provide an 
opinion as to the etiology and likely 
date of onset of any current skin 
condition (including chloracne).  He or 
she should also provide an opinion as to 
whether it is at least as likely as not 
that any current skin condition, 
including chloracne, is related to the 
veteran's military service, any incident 
therein (including exposure to Agent 
Orange or in-service treatment for 
folliculitis or acne), or any reported 
continuous symptomatology.  

5.  The veteran should also be scheduled 
for VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder must be provided to the examiner 
in conjunction with the examination.  The 
examination report should include a 
detailed description of the veteran's 
PTSD symptoms, as well a finding as to 
the severity of any social and 
occupational impairment associated with 
his service-connected PTSD.  The examiner 
should also assign a Global Assessment of 
Functioning (GAF) and explain the meaning 
of the numerical score to comply with 
Thurber v. Brown, 5 Vet. App. 119 (1993).  

6.  If the additional evidence obtained 
pursuant to this remand, including the 
records from SSA, provides an 
insufficient basis on which to grant the 
veteran's claim for a VA nonservice-
connected disability pension, the RO 
should schedule him for a VA general 
medical examination to identify all 
disabilities that he currently has and 
the extent of any functional impairment 
caused thereby.  The claims folder must 
be provided the examiner for review in 
conjunction with the examination. Any 
diagnostic testing necessary to reach a 
diagnosis or ascertain the functional 
impairment of the affected part should be 
accomplished.  The examiner should also 
be requested to provide an opinion on the 
severity (slight, mild, moderate, severe, 
complete) of the functional limitation 
for work caused by the combined effect of 
all disabilities noted.  

7.  The RO should then review the 
examination reports and the other 
development requested above to ensure 
compliance with this remand.  If any 
development has not been furnished, 
including any requested findings and/or 
opinions, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
afforded an opportunity to respond.  The case should then be 
returned to the Board for further review.  The veteran has 
the right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 



